FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                      November 19, 2012

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
UNITED STATES OF AMERICA,

             Plaintiff-Appellee,

v.                                                         No. 12-3077
                                                (D.C. No. 5:11-CR-40080-RDR-1)
KENNETH C. SMITH,                                           (D. Kan.)

             Defendant-Appellant.


                            ORDER AND JUDGMENT*


Before LUCERO, TYMKOVICH, and HOLMES, Circuit Judges.



      Following a workplace incident at a Kansas army hospital, Kenneth Smith was

tried and convicted of one count of obstruction of official duty and two counts of

disorderly conduct. He was sentenced to one year of probation. Smith now appeals




*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
his convictions and sentence.1 Exercising jurisdiction under 28 U.S.C. § 1291, we

affirm.

      Smith challenges his conviction and sentence on 11 different grounds,

contending that, among other claims, the prosecution withheld and tampered with

exculpatory evidence, the court failed to allow evidence of malicious prosecution, the

jury was not properly instructed, and Smith was unable to represent himself at trial

because he was on medication.

      None of the grounds Smith raises, however, contain any factual or legal

arguments to support them. Liberally construing his pro se filings, Cummings v.

Evans, 161 F.3d 610, 613 (10th Cir. 1998), Smith’s appeal is nevertheless entirely

composed of conclusory allegations that are either unsupported or supported only by

bald accusations of error and hollow legal references. They are completely lacking in

support by evidence in the record. Federal Rule of Appellate Procedure 28(a)(9)(A)

requires that an appellant provide an argument containing “citations to the authorities

and parts of the record on which the appellant relies,” yet Smith has utterly failed to

do so. We will not “assume the role of advocate” and make Smith’s arguments for

him. See Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008) (internal

quotation marks omitted). We therefore find no occasion to question the propriety of

Smith’s conviction and sentence.


1
      Although Smith erroneously refers to 28 U.S.C. § 2241 in his opening brief,
we note this is a direct criminal appeal and not a habeas petition under § 2241.


                                          -2-
     The judgment of the district court is AFFIRMED. The motion to proceed in

forma pauperis is DENIED.


                                           Entered for the Court


                                           Timothy M. Tymkovich
                                           Circuit Judge




                                     -3-